         Case 2:16-cv-00280-SWS Document 285 Filed 12/22/20 Page 1 of 3
Appellate Case: 20-8072 Document: 010110454754 Date Filed: 12/22/2020 Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                        Jane K. Castro
  Clerk of Court                      December 22, 2020                     Chief Deputy Clerk




  Mr. William Gregory Grantham
  Office of the Attorney General for the State of New Mexico
  201 Third Street NW, Suite 300
  3117
  Albuquerque, NM 87102

  Mr. George Matthew Torgun
  Office of the Attorney General
  California Department of Justice
  1515 Clay Street, 20th Floor
  Oakland, CA 94612

  Mr. Reed Zars
  Law Office of Reed Zars
  910 Kearney Street
  Laramie, WY 82070-3911

  Mr. David A. Zonana
  California Department of Justice
  1515 Clay Street, Suite 2000
  Oakland, CA 94612

  RE:       20-8072, State of Wyoming, et al v. DOI, et al
            Dist/Ag docket: 2:16-CV-00285-SWS, 2:16-CV-00280-SWS

 Dear Counsel:

 The court has received and docketed your appeal. Please note your case number above.
 Copies of the Tenth Circuit Rules, effective January 1, 2020, and the Federal Rules of
 Appellate Procedure, effective December 1, 2019, may be obtained by contacting this
 office or by visiting our website at http://www.ca10.uscourts.gov. In addition, please note
 all counsel are required to file pleadings via the court's Electronic Case Filing (ECF)
 system. See 10th Cir. R. 25.3. You will find information regarding registering for and
 using ECF on the court's website. We invite you to contact us with any questions you
         Case 2:16-cv-00280-SWS Document 285 Filed 12/22/20 Page 2 of 3
Appellate Case: 20-8072 Document: 010110454754 Date Filed: 12/22/2020 Page: 2
 may have about our operating procedures. Please note that all court forms are now
 available on the court's web site.

 Attorneys must complete and file an entry of appearance form within 14 days of the date
 of this letter. See 10th Cir. R. 46.1(A). Pro se parties must complete and file the form
 within thirty days of the date of this letter. An attorney who fails to enter an appearance
 within that time frame will be removed from the service list for this case, and there may
 be other ramifications under the rules. If an appellee does not wish to participate in the
 appeal, a notice of non-participation should be filed via ECF as soon as possible. The
 notice should also indicate whether counsel wishes to continue receiving notice or service
 of orders issued in the case.

 You are required to file a docketing statement within 14 days of filing the notice of
 appeal. If you have not yet filed that pleading, you should do so within 14 days of the
 date of this letter. Please note that under 10th Cir. R. 3.4(B), the appellant is not limited
 to the issues identified in his docketing statement and may raise other appropriate issues
 in the opening brief. The court's docketing statement form was updated on January 1,
 2019; please make sure you use the current form. It may be found at
 http://www.ca10.uscourts.gov/clerk/forms.

 In addition to the docketing statement, all transcripts must be ordered within 14 days of
 the date of this letter. If no transcript is necessary, you must file a statement to that effect.

 The $5.00 filing fee and $500.00 docket fee were not paid to the district clerk when the
 notice of appeal was filed as required by Fed. R. App. P. 3(e). Unless the fees are paid to
 the district clerk within 14 days of the date of this letter, this appeal may be dismissed
 without further notice. See 10th Cir. R. 3.3(B).

 Appellant is not required to file a designation of record, but will be required to file an
 appendix with appellant's opening brief. See 10th Cir. R. 10.1 and 30.1.

 Appellant must file an opening brief and appendix within 40 days after the date on which
 the district clerk notifies the parties and the circuit clerk that the record is complete for
 purposes of appeal. See 10th Cir. R. 31.1(A)(1). Motions for extension of time to file
 briefs and appendices must comply with 10th Cir. R. 27.1 and 27.6. These motions are
 not favored.

 Briefs must satisfy all requirements of the Federal Rules of Appellate Procedure and
 Tenth Circuit Rules with respect to form and content. See specifically Fed. R. App. P. 28
 and 32 and 10th Cir. R. 28.1, 28.2 and 32, as well as 31.3 when applicable. In addition,
 we encourage all counsel, as applicable, to be familiar with 10th Cir. R. 46.4(B). Seven
 hard copies of briefs must be provided to the court within five business days of the court
 issuing notice that the electronic brief has been accepted for filing. See 10th Cir. R. 31.5
 and the court's CM/ECF User's Manual. Appendices must satisfy the requirements of
 Fed. R. App. P. Rule 30 and 10th Cir. R. 30.1(A) through (F). Appendix volumes
 submitted under seal must be accompanied by a separate motion to seal. See 10th Cir. R.
 30.1(D)(6). All appendices must be filed electronically, and a single hard copy provided
         Case 2:16-cv-00280-SWS Document 285 Filed 12/22/20 Page 3 of 3
Appellate Case: 20-8072 Document: 010110454754 Date Filed: 12/22/2020 Page: 3
 to the court within five business days of the court issuing notice that the electronic
 appendix has been accepted for filing. See 10th Cir. R. 30 as well as the court's CM/ECF
 User's Manual. Counsel are encouraged to utilize the court's Briefing & Appendix
 checklist when compiling their briefs and appendices.

 Please contact this office if you have questions.

                                             Sincerely,



                                             Christopher M. Wolpert
                                             Clerk of the Court



  cc:      Clare Marie Boronow
           Sommer H. Engels
           Timothy C. Fox
           Daniel Barry Frank
           David P. Garner
           David J. Hacker
           Hope Hogan
           Brandon L Jensen
           James Kaste
           Christopher Levi Martin
           Marissa A. Piropato
           Melissa Schlichting
           Dale Schowengerdt
           Paul Martin Seby
           Wayne Kevin Stenehjem
           Robert John Walker
  CMW/na
